04/29/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0201



                               No. DA 19-0201


STATE OF MONTANA,

                 Plaintiff and Appellee,

     v.

TIFFANY ANN OPITZ,

                 Defendant and Appellant.


                                  ORDER

     Upon consideration of counsel’s motion to withdraw as counsel of

record, and good cause appearing,

     IT IS HEREBY ORDERED that the Defendant and Appellant in

this matter shall file a response to this motion within thirty (30) days of

the date of this Order. The response must be served upon all counsel of

record, including the Attorney General, the County Attorney, and the

Appellate Defender’s Office.

     IT IS FURTHER ORDERED that the Clerk of this Court give

notice of this Order by mail to all counsel of record and to the Defendant

and Appellant at her last known address.


                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                       April 29 2020